Mobley, Presiding Justice.
This appeal is from a judgment dissolving a temporary injunction after hearing. Motion has been filed by the appellee to dismiss the appeal because the transcript of the evidence was not filed within 30 days after the notice of appeal was filed, as required by Ga. L. 1965, pp. 18, 26 (Code Ann. § 6-806). No application was made by the appellants for extension of time within which to file the transcript, and none was granted. Under repeated rulings of this court the motion to dismiss must be granted. See: Threatt v. McElreath, 223 Ga. 153 (154 SE2d 20); Fleming v. Sanders, 223 Ga. 172 (154 SE2d 14); Joiner v. State, 223 Ga. 367 (155 SE2d 8); Wilcox v. Wilcox, 223 Ga. 396 (156 SE2d 84); Culver v. Sisk, 223 Ga. 519 (156 SE2d 352); Fahrig v. Garrett, 224 Ga. 817 (165 SE2d 126); Hardy v. D. G. Machinery &c. Co., 224 Ga. 818 (165 SE2d 127); Addis v. First Kingston Corp., 225 Ga. 231 (167 SE2d 656).

Appeal dismissed.


All the Justices concur.